Reardon, J.
The respondent appeals from the decision of the Land Court on a petition for registration of title to a parcel of land in Brockton. The petitioners sought to register the locus, claiming that it was bounded on the south 81.12 feet by Pleasant Street and on the southwest 66.11 feet by Westgate Drive. The respondent claims ownership in a small wedge shaped strip, thirty feet wide at its western end, adjoining the locus and entirely separating it from Westgate Drive. The judge found as fact that the petitioners’ boundary on Pleasant Street was 81.12 feet in length, and the respondent does not dispute this. The judge found further that in 1957 the petitioners’ predeces*660sor in title conveyed to the respondent a certain triangular piece of land larger than, and in no way congruent with, the strip of land in which the respondent now claims ownership. He also found that as a result of a taking in 1959 to widen Westgate Drive the city had acquired most of the triangle conveyed to the respondent in 1957 plus a small piece of the petitioners’ land on the southwesterly boundary of the locus.
The judge found that the eminent domain taking did not involve all of the triangle conveyed to the respondent in 1957 and that a wedge of that triangle remains interposed between part of the locus and Westgate Drive as presently laid out. In making his finding the judge gave consideration to the 1957 conveyance, the taking of 1959, and a description in a deed from the respondent to the city of Brock-ton in 1958, which is not before us. “ [T]he decision . . . must stand unless error appears from an examination of the decision itself.” Marshall v. Francis, 327 Mass. 702, 703. Holcombe v. Hopkins, 314 Mass. 113, 116. Humphrey v. Walker, 314 Mass. 552, 553. Harrington v. Anderson, 316 Mass. 187,191. G. L. c. 185, § 15, and c. 231, § 96.

Decision affirmed.